COMCAM INTERNATIONAL, INC. 1140 McDermott Drive, Suite 200, West Chester, Pennsylvania 19280 phone: (610) 436-8089 fax: (610) 436-8079 January 14, 2011 Division of Corporate Finance United States Securities and Exchange Commission treet N.E. Washington, D.C. Attention: Jonathan Groff, Esq. Re: ComCam International, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed April 16, 2010 Form 10-Q for the Quarter Ended September 30, 2010 Filed November 12, 2010 File No. 0-51763 Dear Mr. Groff: Thank you for your comments dated December 20, 2010, related to ComCam International, Inc.s (the Company) disclosure on Form 10-K for the fiscal year ended December 31, 2009 that was filed with the Commission on April 16, 2010 and on Form 10-Q for the quarter ended September 30, 2010 that was filed with the Commission on November 12, 2010. We do hereby submit this response letter and a redlined copy of our Form 10-K/A and Form 10-Q/A under the form type labeled CORRESP. Further we have filed said amended current reports with the Commission as of January 14, 2011. Please direct copies of all responses and any additional comments to the following address and fax number: Don Gilbreath Chief Executive Officer ComCam International, Inc., 1140 McDermott Drive West Chester , Pennsylvania 19380 Telephone: (610) 436-8089 Facsimile: (610) 436-8079 The following pages contain our detailed responses to your comments. 1 Form 10-K for the Year Ended December 31, 2009 Business, page 3 The FCC, page 10 1. Disclose the status of the new generation of cameras and accompanying microservers you plan to produce. See Item 101 (h)(4)(iii) of Regulation S-K. In light of your statement on page thirteen that you have had historical difficulty developing new products, discuss your ability to develop these new products if appropriate. Response : We have revised our disclosure to better describe the status of the new generation of cameras and accompanying micro-servers which we plan to produce and our ability to develop these new products. Our revised disclosure is included in a new fourth paragraph of the sub-section titled The FCC on page 10 as follows: Although we do not currently need to seek approval for our devices due to the particulars of our current sales and customer utilization, we do plan to produce a new generation of cameras and accompanying micro-servers derived from an enhancement of the software currently associated with these products. Due to financial constraints these new products are not yet in production and we are yet to determine a production start date. We intend to initiate production of new products at such time as sufficient financing is available and will seek FCC approval at the appropriate time. FCC approval will require that we provide the FCC with examples of this new generation of products. The new products will then be subjected to a series of standardized radiation tests. Sufficient test results will label our products with FCC approval. Managements Discussion and Analysis of Financial Condition and Results of Operations, page 20 Revenue 2. On page twenty two you state that your revenues were derived from the provision of technical services as compared to the sale of products in the prior comparative periods. On page 13 you indicate that you recently resumed the production of [your] products. Explain what, if any, revenues derived were from the sale of products. Your discussion should indicate when you stopped selling products and clearly state why you stopped. In addition, please revise your Item 1. Business discussion to clearly indicate, if true, that you sold none of the products discussed during fiscal 2009. Response : We reviewed our disclosure on page 13 under Item 1A Risk Factors titled The Company May Not Be Able to Develop New Products and determined production has not at any time ceased. Our revised risk factor, which we have further incorporated into our Form 10-Q/A reads as follows: 2 THE COMPANY MAY NOT BE ABLE TO DEVELOP NEW PRODUCTS We have historically had difficulty producing new products due to cash flow shortages. Our future success depends in a significant part on the ability to evolve our hardware and software to develop new products. Should adequate funds to produce new products not become available the Companys ability to respond to competitive pressures would be significantly limited. Further we have revised our disclosure to better detail the derivation of revenue, cost of revenue and gross profit during the comparative periods of the discussion titled Revenue of the section titled Managements Discussion and Analysis of Financial Condition and Results of Operations on page 22 as follows:  Revenue Revenue for the year ended December 31, 2009, increased to $24,086 from $11,502 for the year ended December 31, 2008, an increase of 109%. During the year ended December 31, 2009, all of our revenue was derived from product sales as compared to the year ended December 31, 2008 during which $4,400 was from product sales with the remainder from contract work and consulting. Despite the increase in revenue over the comparative annual periods we remain unable to bond contracts or manufacture our full range of products due to the current financial condition. We expect revenue to increase over the next twelve months with the acquisition of Pinnacle. Cost of revenue for the year ended December 31, 2009 decreased to $24,046 from $132,438 for the year ended December 31, 2008, a decrease of 82%. The decrease in the cost of revenue over the comparative periods can be primarily attributed to costs not realized in the current period: $64,354 to an outside contract manufacturer and $66,278 in the write-down of inventory. We expect that costs associated with revenue in connection with the manufacture of our products to increase over the next twelve months in correspondence with an anticipated increase in revenue. Gross profit for the year ended December 31, 2009, was $40 as compared to a gross loss of $120,936 for the year ended December 31, 2008. The transition from gross loss to gross profit over the comparable periods is primarily attributable to a decrease in the cost of revenues. We expect that gross profit as a percentage of revenue will increase in the near term as the Company expects to increase the sale of its products. Financial Statements, page 26 3. Please amend your Form 10-K and Forms 10-Q filed subsequent to the acquisition of Pinnacle Integrated Systems to include the historical financial statements of your predecessor, Pinnacle Integrated Systems, in accordance with Item 8 of Form 10-K and Item 1 of Form 10-Q and Note 1 to Article 8 of Regulation S-X. Response : The historical financial statements of Pinnacle Integrated Systems were prepared in accordance with Item 8 of Form 10-K and Item 1 of Form 10-Q and Note 1 to Article 8 of Regulation S-X and included on Form 8-K/A filed with the Commission on March 1, 2010. Further, we have added Exhibit 99 to our amended disclosure on Form 10-K to incorporate by reference our Form 8-K/A disclosure of the historical financial statements of Pinnacle Integrated Systems, Inc. 3 3 Controls and Procedures, page 27 Evaluation of Disclosure Controls and Procedures, page 27 4. Revise the last paragraph in this section for consistency. We note that management found your disclosure controls and procedures ineffective. However, you state that such information was accumulated and communicated to management to allow timely decisions regard required disclosures. Response : We have revised the second paragraph of the sub-section titled Evaluation of Disclosure Controls and Procedures on page 27 to address the inconsistency in the disclosure as follows: Based on that evaluation, the Companys management concluded, as of the end of the period covered by this report, that the Companys disclosure controls and procedures were ineffective in recording, processing, summarizing, and reporting information required to be disclosed, within the time periods specified in the Commissions rules and forms, and that such information was not accumulated and communicated to management, including the chief executive officer and the chief financial officer, to allow timely decisions regarding required disclosures. Managements Report on Internal Control over Financial Reporting, page 27 5. Elaborate on the third material weakness described on page 28. Specifically address how your controls over period end financial disclosure and your reporting processes were ineffective. Response : We have expanded our description of the material weakness described on page 28 in the sub-section titled Managements Report on Internal Control over Financial Reporting as follows: The matters involving internal control over financial reporting that our management considered to be material weaknesses were: · lack of an audit committee due to a lack of a majority of outside directors, resulting in ineffective oversight in the monitoring of required internal controls over financial reporting; · inadequate segregation of duties consistent with control objectives since the responsibilities associated with the offices of chief executive officer, chief financial officer and principal accounting officer are assumed by one individual; and · ineffective controls over period end financial disclosure and reporting processes related to the ineffective recording, processing, summarizing, and reporting of that information requiring disclosure, within the time periods specified in the Commissions rules and forms, which was not accumulated and communicated to management in a manner that would allow timely decisions regarding required disclosures. The aforementioned material weaknesses were identified by our chief executive officer in connection with the review of our financial statements as of December 31, 2009. 4 Management believes that the material weaknesses set forth above did not have an effect on our financial results. However, management believes that the lack of an audit committee, the inadequate segregation of duties and the lack of a majority of outside directors results in ineffective oversight in the monitoring of required internal controls over financial reporting, which weaknesses could result in a material misstatement in our financial statements in future periods. Directors, Executive Officers and Corporate Governance, page 29 6. For each of your directors continuing in office provide all of the information required by 401(e) of Regulation S-K, including the qualifications that led to the conclusion that the person should serve as a director. We note that Mr. White stepped down as a director in September of 2010. Response : We have revised our disclosure under the Item titled Directors, Executive Officers and Corporate Governance starting on page 29 to include all of the information required by 401(e) of Regulation S-K by adding a new third paragraph for each person who serves in as a director or officer of the Company as follows: Mr. Gilbreaths experience in product development, engineering project management and specialized technical sales qualify him as a director and executive officer of the Company. Mr. Bettys experience in the electronics industry within operations, management and budget control qualify him as a director of the Company. Mr. Whites experience in the management of high technology based firms, extensive client base in related industries, and acquaintance with government sponsored contracts qualify him as a director of the Company. Involvement in Certain Legal Proceedings, page 31 7. Please note that Item 402(f) of Regulation S-K was amended to require disclosure of an expanded list of certain legal proceedings during the past ten years. Confirm in your response letter that no additional disclosure was required under Item 402(f) for your executive officers and directors. Response : We have revised our disclosure sub-section titled Involvement in Certain Legal Proceedings under the Item titled Involvement in Certain Legal Proceedings on page 31 to reflect disclosure of certain legal proceedings during the past ten years. Please see below. We can confirm that other than the aforementioned revision that no additional disclosure was required under Item 401(f) for our executive officers and directors. 
